Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 12, 1985 (People v Harrison, 112 AD2d 1009 [1985]), affirming a judgment of the County Court, Orange County, rendered August 24, 1982.
*399Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and Schmidt, JJ., concur.